                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                              Civil Action No. _____________


NATIONAL ASSOCIATION FOR                  )
THE ADVANCEMENT OF                        )
COLORED PEOPLE ALAMANCE                   )
COUNTY BRANCH, et al.                     )
                                          )      MOTION FOR A
Plaintiffs,                               )      TEMPORARY
                                          )      RESTRAINING ORDER
v.                                        )      AND PRELIMINARY
                                          )      INJUNCTION
                                          )
JERRY PETERMAN, et al.,                   )
                                          )
Defendants.                               )


         Pursuant to Fed. R. Civ. P. 65 and LR 65.1, Plaintiffs Alamance County Branch of

the National Association for the Advancement of Colored People (“NAACP”), Tamara O.

Kersey, Colleen Tenae Turner, Terence Colin Dodd, Destiny Clarke, Annie Simpson,

Nerissa Rivera, Adam Rose, and Gregory Drumwright move this Court to temporarily

restrain and preliminarily enjoin Defendants from enforcing Art. VI, Sections 18-172, 18-

174–181 of Graham, North Carolina’s Code of Ordinances (hereinafter, “The Ordinance”).
1
    The Ordinance unconstitutionally (1) blocks two or more people who wish to protest—

and even single individuals who seek to march while carrying a sign—in Graham from

doing so without a permit, (2) subjects those seeking a permit to vague and, in effect,


1
 Links to the City of Graham’s ordinances are available at
https://www.cityofgraham.com/ordinances/
                                                1



         Case 1:20-cv-00613-CCE-LPA Document 2 Filed 07/02/20 Page 1 of 7
content- and viewpoint-based standards, and (3) severely restricts the size and conduct of

protests for which a permit is obtained. In support of this Motion, Plaintiffs state as follows:

   1. The Ordinance makes it unlawful for two or more people to gather “for the purpose

       of protesting” or “making known any position or thought” anywhere in the City

       without first obtaining the Chief of Police’s permission at least 24 hours in advance.

       Chapter 18, Art VI. §§ 18-172, 18-175, 18-178.

   2. The Ordinance additionally makes it unlawful for any individual to parade or march

       “in or upon the public streets, sidewalks, parks or other public places” without first

       obtaining the Chief of Police’s permission at least 24 hours in advance. Chapter 18,

       Art VI. §§ 18-172, 18-175, 18-178.

   3. The Ordinance allows the Chief to limit even permitted gatherings to six people and

       order their dispersal upon any violation of the permit, no matter how small. Chapter

       18, Art VI. § 18-181.

   4. The Ordinance also bans the exercise of any speech or assembly rights by minors

       unless they obtain the discretionary permission of the Chief. Chapter 18, Art VI. §

       18-177.

   5. Plaintiffs are organizations or individuals who have recently engaged in or

       attempted to engage in protests near the Alamance County courthouse in the central

       square of Graham, North Carolina, where a Confederate monument prominently

       stands. Plaintiffs seek to organize and engage in imminent future protests in


                                                   2



       Case 1:20-cv-00613-CCE-LPA Document 2 Filed 07/02/20 Page 2 of 7
   Graham, including as soon this July 4 weekend, but will not be able to do so without

   obtaining a permit. The Ordinance impermissibly burdens and violates the

   constitutional rights of Plaintiffs and others like them who seek to protest in

   Graham.

6. On July 2, 2020, Plaintiffs filed a Complaint in this Court pursuant to 42 U.SC. §

   1983 alleging that the Ordinance violates the First and Fourteenth Amendments to

   the United States Constitution and seeking preliminary and permanent injunctive

   relief.

7. As demonstrated in the attached exhibits and their brief accompanying this Motion,

   Plaintiffs meet all four requirements for a temporary restraining order and

   preliminary injunction pursuant to Fed. R. Civ. P. 65 and LR 65.1.

8. First, Plaintiffs are likely to succeed on the merits of their claims that the Ordinance

   violates the First Amendment to the United States Constitution because: (a) it is not

   narrowly tailored to achieve any compelling government interest; (b) it constitutes

   an unconstitutional prior restraint; and (c) it is not a reasonable time, place, and

   manner restriction. Plaintiffs are also likely to succeed on their claim that the

   Ordinance violates the Fourteenth Amendment because it is impermissibly vague.

9. Second, the Ordinance forces Plaintiffs to choose between forgoing their

   constitutional rights to protest or facing arrest and fines, and thus imposes ongoing,

   irreparable harm on Plaintiffs. Plaintiffs show by their declarations attached to this


                                              3



   Case 1:20-cv-00613-CCE-LPA Document 2 Filed 07/02/20 Page 3 of 7
   Motion that they will suffer immediate and irreparable loss of their rights to protest

   this weekend and in the days imminently following, necessitating that a restraining

   order be entered before Defendants may be heard in opposition.

10. Third, entry of an injunction poses no harm to Defendants, as it would restrain

   enforcement of an unconstitutional law.

11. Fourth, an injunction would be in the public interest because it would uphold

   Plaintiffs’ constitutional rights and enable them and countless other speakers to

   exercise their First and Fourteenth Amendment rights during the pendency of this

   litigation.

12. Plaintiffs’ counsel hereby certifies that they have attempted to provide notice to

   Defendants of this Motion by contacting the offices of the Graham City attorney

   and the Alamance County attorney by telephone and email on the afternoon of July

   2, 2020, and by emailing them the Complaint and the instant Motion, brief, and

   attachments contemporaneously with this filing.

13. Plaintiffs should not be required to post a security bond because no harm, pecuniary

   or otherwise, will result to Defendants if an injunction is granted. See Pashby v.

   Delia, 709 F.3d 307, 332 (4th Cir. 2013) (“[T]he district court retains the discretion

   to set the bond amount as it sees fit or waive the security requirement.”); Planned

   Parenthood of Cent. N.C. v. Cansler, 804 F. Supp. 2d 482, 501 (M.D.N.C. 2011)

   (“Given the lack of any monetary injury to Defendant, no bond will be required.”);


                                             4



   Case 1:20-cv-00613-CCE-LPA Document 2 Filed 07/02/20 Page 4 of 7
      Doe v. Pittsylvania Cty., Va., 842 F. Supp. 2d 927, 937 (W.D. Va. 2012) (fixing

      security bond at $0 because “there can be no monetary damages or other harm to

      the Board from conducting its meetings in a manner consistent with the

      Establishment Clause[.]”); Complete Angler, LLC v. City of Clearwater, Fla., 607

      F. Supp. 2d 1326, 1335 (M.D. Fla. 2009) (“Waiving the bond requirement is

      particularly appropriate where a plaintiff alleges the infringement of a fundamental

      constitutional right.”).

WHEREFORE, Plaintiffs respectfully request that this Court:

      (a) Immediately enter an order temporarily restraining Defendants from enforcing

         the Ordinance;

      (b) Set a date on which to hear oral argument on Plaintiffs’ Motion for a Preliminary

         Injunction;

      (c) Preliminarily enjoin enforcement of the Ordinance;

      (d) Order Defendants to immediately notify their officers, attorneys, agents,

         employees, and other persons in active concert or participation with them, of any

         temporary restraining order or preliminary injunction that is entered;

      (e) If a temporary restraining order or preliminary injunction is entered, waive the

         requirement of a security bond; and

      (f) Order such other relief as this Court deems just and equitable.




                                                5



      Case 1:20-cv-00613-CCE-LPA Document 2 Filed 07/02/20 Page 5 of 7
Respectfully submitted this 2nd day of July, 2020,

/s/ Kristi L. Graunke
 Kristi L. Graunke                                   Vera Eidelman
 North Carolina Bar No. 51216                        New York Bar No. 5646088
 kgraunke@acluofnc.org                               veidelman@aclu.org
 Daniel K. Siegel                                    Emerson Sykes
 North Carolina Bar No. 46397                        New York Bar No. 5020078
 dsiegel@acluofnc.org                                esykes@aclu.org
 ACLU of North Carolina                              ACLU Foundation
 P. O. Box 28004                                     125 Broad Street, 18th Floor
 Raleigh, NC 27611-8004                              New York, NY 10004
 Tel: 919-354-5066                                   Tel: 212-549-2500

 /s/ Elizabeth Haddix                                /s/ C. Scott Holmes
 Elizabeth Haddix                                    C. Scott Holmes
 North Carolina Bar No. 25818                        Lockamy Law Firm
 ehaddix@lawyerscommittee.org                        North Carolina State Bar No. 25569
 Mark Dorosin                                        scott.holmes@lockamylaw.com
 North Carolina Bar No. 20935                        3130 Hope Valley Road
 mdorosin@lawyerscommittee.org                       Durham, North Carolina 27707
 Lawyers’ Committee for Civil Rights Under Law       Tel: 919-401-5913
 P.O. Box 956
 Carrboro, NC 27510
 Tel. 919-914-6106

                                                     Counsel for Plaintiffs




                                               6



      Case 1:20-cv-00613-CCE-LPA Document 2 Filed 07/02/20 Page 6 of 7
                                CERTIFICATE OF SERVICE


      I certify that on July 2, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system and e-mailed true copies of this motion and

attachments to the following:

      Robert M. Ward, Graham City Attorney

      rward42@triad.rr.com,

      J. Bryan Coleman, Graham City Attorney

      jbryancoleman@triad.twcbc.com

      Clyde B. Albright, Alamance County Attorney

      clyde.albright@alamance-nc.com




                                                        s/ Kristi Graunke
                                                        Counsel for Plaintiffs




      Case 1:20-cv-00613-CCE-LPA Document 2 Filed 07/02/20 Page 7 of 7
